Citation Nr: 0910820	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  05-17 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the knees.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for cervical 
radiculopathy.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

The Board's decision on the claims for service connection for 
osteoarthritis of the knees and for degenerative disc disease 
of the lumbar spine are set forth below.  The claim for 
service connection for cervical radiculopathy and for a TDIU 
is addressed in the remand following the order; those matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Evidence of record does not demonstrate that 
osteoarthritis of the knees was manifested as a result of 
service-connected residuals of a left foot injury.

3.  Evidence of record does not demonstrate that degenerative 
disc disease of the lumbar spine was manifested as a result 
of service-connected residuals of a left foot injury.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the knees was not proximately due to, 
or the result of, service connected residuals of a left foot 
injury.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

2.  Degenerative disc disease of the lumbar spine was not 
proximately due to, or the result of, service connected 
residuals of a left foot injury.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in January 2004 and April 2007.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claims, and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the April 2007 
correspondence.  However, the timing of this notice-after 
the last adjudication of the claim-is not shown to prejudice 
the Veteran.  Because in the decision herein, the Board 
denies service connection for the two claimed disabilities, 
no disability rating or effective date is being, or is to be, 
assigned.  Therefore, there is no possibility of prejudice to 
the Veteran under the notice requirements of Dingess/Hartman.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Factual Background and Analysis

In this case, the Veteran does not contend, nor is it shown 
by the evidence, that the Veteran developed the disabilities 
at issue during service.  Rather, it is maintained that the 
disorders of the knees and the low back are the result of his 
service-connected foot disorder.  The Veteran was granted 
service connection for residuals of a left foot injury in a 
November 1999 rating decision.  Therefore, this decision is 
limited to a discussion of secondary service connection.

Knees

Post-service, a March 2002 private medical record of Dr. 
D.N.F., an orthopedist, revealed that the Veteran had 
bilateral knee pain for years, that he had left knee surgery 
30 years earlier and a right knee debridement and 
meniscectomy seven years earlier.  An X-ray study showed 
tricompartmental osteoarthritis of both knees.  The 
impression of Dr. D.N.F. was a meniscus tear of the knees 
status post meniscus surgeries of both knees with 
osteoarthritis and chondromalacia.

December 2002 VA medical records revealed that while the 
Veteran was receiving inpatient PTSD treatment he fell out of 
bed one night onto his knees.  He denied pain and an examiner 
found no signs of abrasion or injuries.  It was noted in 
December 2002 VA treatment records that the Veteran was six-
feet tall and weighed 310 pounds.

A January 2003 VA X-ray study of the knees showed no evidence 
of degenerative disease.

The Veteran underwent an orthopedic VA examination in July 
2004.  He complained of bilateral knee pain.  He reported a 
past medical history of a torn meniscus in both knees and an 
open medial meniscecomy 30 years ago when he twisted his 
knee, which was not service-related, and an arthroscopic 
debridement 8 or 9 years ago also caused by a twist in his 
knee.  On examination, the Veteran was found to be very 
obese.  The examiner diagnosed most likely osteoarthritis of 
the knees due to body habitus.  He opined that the Veteran's 
bilateral knee condition was unrelated to any service-
connected injury, that the knees were injured after the 
Veteran left service, and osteoarthritis was most likely 
secondary to his post-service knee surgeries which were not 
service-connected.

A September 2006 note from Dr. P.H.S., a private physician, 
related that he had treated the Veteran for arthritis for 
several years.  As a result of spinal, knee, hip and neck 
disorders, Dr. P.H.S. found that the Veteran had an altered 
gait pattern over many years.  He wrote that in his 
professional opinion the Veteran's lower extremity complaints 
were as likely as not caused by his service injury.

Based upon the evidence of record, the Board finds that 
osteoarthritis of the knees was not the result of service-
connected residuals of a left foot injury.  The July 2004 VA 
examiner's opinion is shown to have been based upon a 
thorough review of the evidence and an interview with the 
Veteran.  The examiner's opinion is persuasive that the 
Veteran's osteoarthritis of the knees is not secondary to, or 
caused by, the Veteran's service-connected left foot 
condition because the Veteran had a history of post-service 
knee surgeries unrelated to his left foot.  The Veteran's 
private physician, Dr. P.H.S., in his September 2006 
correspondence, also did not mention a specific causal 
connection between the knees and the left foot condition, but 
wrote more generally that lower extremity complaints were as 
likely as not caused by the service injury to the foot.  The 
Board grants greater credibility to the July 2004 VA examiner 
than to any private medical opinion found in the claims file 
because the VA examiner had the benefit of reviewing the 
entire claims file while the private physician's opinion was 
not specific to the knees and was reliant on the facts as 
alleged by the Veteran.  The Board finds that July 2004 
examiner's opinion constitutes probative and dispositive 
evidence on the secondary service connection question.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

Spine

Post-service, VA medical records dated from October 1994 to 
September 2003 do not show specific treatment for the 
Veteran's back.  It was remarked in a VA note-addendum that a 
January 2003 X-ray study of the lumbar foraminal stenosis.  
The etiology of the pathology was not stated.

Private treatment records of Dr. M.E.L. dated from November 
2003 to June 2004 disclosed that the Veteran was diagnosed 
with lumbosacral spondylosis.  In a November 2003 visit, the 
Veteran told the physician that his lumbar pain began 
approximately 40 years ago, but had worsened approximately 
two years before.  MRI (magnetic resonance imaging) studies 
showed degenerative changes and moderate central canal 
stenosis at L3-4 with moderate to advanced foraminal stenosis 
more at L5-S1 on the right and also at L4-5 on the right.  In 
December 2003, four weeks of physical therapy had been 
ordered.  Additional records from that physician indicate 
that the veteran was encouraged to walk progressively more 
each day.  In May 2004, the Veteran was described as having a 
mildly antalgic gait.   

In a January 2004 medical statement from G.J.K., M.D., it was 
noted that the Veteran walked with a normal gait and had 
normal heel/toe walking, bilaterally.   

The Veteran underwent a VA examination in July 2004.  He 
complained of a constant throbbing pain with radiating pain 
down both his legs along with an intermittent tingling 
sensation.  On examination of the low back, the Veteran had 
mild diffuse tenderness with palpation of the lumbosacral 
paraspinal musculature and he was noted as very obese.  He 
walked with a slow gait using a straight cane.  The examiner 
diagnosed lower back pain secondary to multilevel 
degenerative disc disease and noted that the Veteran also 
probably most likely had spinal stenosis and lumbar 
radiculopathy.  The VA examiner opined that any lumbar 
disability was not related to the Veteran's service-connected 
foot condition.  He wrote that the Veteran's back was most 
likely related to his body habitus.

A private August 2004 statement from Dr. L.T.B., the 
Veteran's chiropractor, asserted that the Veteran altered his 
gait as a result of his left foot service injury which in 
turn further aggravated his back.  Dr. L.T.B. related that 
she had been treating the Veteran since August 2003 for 
spinal, neck, rib and shoulder problems.  She contended that 
the Veteran suffered from osteoarthritis in multiple joints 
and that this was directly related to his many years of 
physical and psychological stress in the military.  She wrote 
that his back pain first developed in service and later 
became chronic in nature.

The Veteran underwent a VA examination in December 2006.  He 
complained of severe low back pain that also referred to the 
bilateral buttock area.  He told the examiner that when in 
service he was an aircraft handler and he attributed his low 
back pain to pushing airplanes at that time.  While in 
service in 1962, his left foot was run over by an aircraft 
and he sustained three toe injuries.  He now walked with a 
cane, but did not use a back brace.  On examination, the 
examiner diagnosed chronic severe low back pain secondary to 
multilevel facet joint disease and foraminal stenosis.  The 
examiner noted that the Veteran was overweight and that aging 
and obesity definitely contributed to the underlying 
degenerative changes in his lumbar spine.  While the examiner 
did not notice significant gait changes during the 
examination, it was noted that in the past the Veteran might 
have had an altered gait which was most likely secondary to 
his knee pain.  Based on a review of the claims file, 
including the notes from private physicians and imaging 
studies, the examiner opined that the Veteran's low back pain 
was less likely as not a result of what occurred in military 
service.

Based upon the evidence of record, the Board finds that 
degenerative disc disease of the lumbar spine was not the 
result of service-connected residuals of a left foot injury.  
The opinions of the December 2006 and the July 2004 VA 
examiners are shown to have been based upon a thorough review 
of the evidence and an interview with the Veteran.  Their 
opinions are persuasive that the Veteran's lumbar spine 
disorder is not secondary to, or caused by, the Veteran's 
service-connected left foot condition but to his obesity and 
general body habitus.  The December 2006 VA examiner noted 
that the Veteran's altered gait was most likely secondary to 
his knee pain and not to his service-connected left foot 
condition.  The Veteran's private chiropractor, Dr. L.T.B., 
in her August 2004 correspondence, concluded that the Veteran 
altered his gait as a result of his left foot service injury 
and that this altered gait aggravated his back after finding 
that the Veteran had back pain in service that was never 
adequately addressed while in service.  The Board grants 
greater credibility to the VA examiners than to any private 
medical opinion of the chiropractor because the VA examiners 
had the benefit of reviewing the entire claims file while the 
private chiropractor's opinion can be no better than the 
facts alleged by the Veteran, and an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Indeed, in some of the medical records cited 
above, the Veteran claimed that his back pain began during 
service, though medical records in the claims file do not 
show any treatment for a back disorder until the early 21st 
century.  See, e.g.,  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence).  Therefore, the opinion that the Veteran's 
back pain was not adequately addressed in service is not 
credible and undermines her view that the Veteran's altered 
gait was caused by the foot disorder which then caused the 
back disorder.  The Board finds that the VA examiners' 
opinions are probative and dispositive evidence on the 
secondary service connection question.  See Hayes, 69-70 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").

Conclusion

In addition to the medical evidence, the Board has considered 
the Veteran's assertions, advanced in hearing testimony and 
written statements.  However, to whatever extent these 
assertions are being offered on whether the left foot 
condition was the proximate cause of the Veteran's knee or 
back disorders, the Board points out that questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As a layperson without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter.  See Bostain v.  West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Therefore, any lay assertions in this regard have no 
probative value.  While the Veteran's statements regarding 
his having to alter his gait are credible, he does not 
possess the medical knowledge to provide an assessment as to 
the medical cause of his knee or low back pathology.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims of service connection for 
osteoarthris of the knees and for service connection for 
degenerative disc disease of the lumbar spine.


ORDER

Entitlement to service connection for osteoarthritis of the 
knees is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.


REMAND

A review of the record reveals that while the RO initially 
adjudicated the Veteran's claim for service connection for 
cervical radiculopathy in the September 2004 rating decision 
under appeal, it has never provided a statement of the case 
(SOC) regarding this issue. In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that when an appellant files 
a timely notice of disagreement and there is no SOC issued, 
the Board should remand the issue to the RO for the issuance 
of a SOC.  Here, the Veteran's notice of disagreement filed 
in October 2004 specifically covered all the determinations 
made by the RO in its September 2004 decision.  Consequently, 
the issue of entitlement to service connection for cervical 
radiculopathy will be remanded for the issuance of a SOC.

Regarding the Veteran's claim for a TDIU, the Board notes 
that two private medical opinions from treating physicians 
assert that the Veteran is unemployable at present because of 
his neck disability and other disorders.  (See correspondence 
of Dr. M.E.L. dated in February 2004 and letter of Dr. L.T.B. 
dated in December 2003).  Among the veteran's other 
nonservice-connected disorders are oxygen-dependent chronic 
obstructive pulmonary disease and hypertension.  

The Board also notes that the duty to assist also includes 
providing a thorough medical examination or medical opinion.  
See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The 
Veteran has not had a VA examination to determine whether he 
is unemployable solely due to his service-connected 
disabilities.  Therefore, on remand, after the AMC/RO 
adjudicates the claim for service connection for cervical 
radiculopathy, the AMC/RO should schedule the Veteran for an 
examination and opinion as to his employability to assist in 
adjudicating his TDIU claim.  

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the Veteran has received inpatient and outpatient 
medical treatment from VA's New Jersey Health Care System; 
however, as the claims file only includes records from those 
facilities dated up to September 2003, any additional records 
from those facilities should be obtained.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and obtain the 
names, addresses and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, who treated the Veteran for 
his claimed neck disorder and whose 
records are not found within the claims 
file.  Of particular interest are any 
outstanding records of evaluation and/or 
treatment of this disorder from VA's New 
Jersey Health Care System for the period 
from September 2003 to the present.  After 
the Veteran has signed the appropriate 
releases, those records not already 
associated with the claims folder should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  Pursuant to Manlincon, the AMC/RO must 
furnish the Veteran and his representative 
with a statement of the case which should 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue of entitlement to 
service connection for cervical 
radiculopathy.  The Veteran and his 
representative should be notified that to 
perfect the appeal on this issue for Board 
review he must submit a substantive 
appeal.  The requisite period of time for 
a response should be allowed.

3.  Thereafter, the Veteran is to be 
afforded a VA general medical examination 
to determine the effect of the Veteran's 
service-connected disabilities on his 
employability.  The claims file must be 
made available to and be thoroughly 
reviewed by the examiner in connection 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  Based on examination findings 
and other evidence contained in the claims 
file, the examiner must offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected disabilities.  The examination 
report must include a complete rationale 
for all opinions and conclusions 
expressed.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to a TDIU should 
be reviewed. If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


